RULON, J.,
dissenting: I disagree with the majority opinion because the statutory language found in K.S.A. 21-4303(b) and K.S.A. 21-4302(5) is clear and unambiguous. There is no statutory requirement that more than one instance of gambling occur before a premises is rendered a gambling place. Judicial Council notes are not the equivalent of statutory law.
Additionally, I disagree with the majority that the district court erred when instructing the jury. The district court’s instructions were properly based upon statutory language and not Judicial Council notes.
I would affirm.